In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00149-CV


    $8,760.00 IN U.S. CURRENCY; WATCH; LAPTOP COMPUTERS; TELEVISIONS;
        ATHLETIC JERSEYS; PAIRS OF SHOES; 1999 LEXUS AND 2007 LEXUS

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 213th District Court
                                   Tarrant County, Texas
         Trial Court No. D213-S-12259A-13, Honorable Timmie Ray White, Presiding

                                       July 1, 2016

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, Jimmy Sonny Salinas, Jr., filed a notice of appeal on February 19,

2016. We dismiss the appeal for want of prosecution.

      Appellant’s brief was due on June 6, 2016, but was not filed. By letter dated

June 13, 2016, this court notified appellant that if his brief was not received by June 23,

2016, the appeal would be dismissed for want of prosecution. To date, neither a brief

nor a motion to extend the deadline for filing same has been received by the court.
       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                         Per Curiam




                                        2